Case 4: 216 00038-CVE-CDL if

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY
STATE OF OKLAHOMA

CJ-2020-02506

1 Fi vil J — on 02/02/21 Page 1 of 3
nn»

75202 *

KATHERINE LEIGH REICHARD and s+):
WILLIAM REICHARD, )
) ‘4 mt RA eCHRIL)
Plaintiffs, ) DOUG DAUNNG!
) DI
v. ) Case No. i iS Ret COuR
) Jury Trial Demanded |
TARGET CORPORATION, ) Attorney’s Lien Claimed AUG 14 2020
) DO
Defendant. ) sTAne ge vee ca out Cle,
UNT
PETITION

COMES NOW the Plaintiffs, by and through their attorney of record James E.
Frasier of Frasier, Frasier & Hickman, LLP, and for this their claims and cause of action

against the Defendant allege and state as follows:

COUNT ONE
I

That the facts which give rise to this cause of action occurred in Tulsa County,

State of Oklahoma.
That this Court has jurisdiction of the parties and the subject matter of this action.

wea

That at all times material herein Target Corporation was acting byandthrough .. :

its agents, servants and employees who were all within the scope and appointment of

their agency and authority.
Ir

fei

fC tony say =;

That on or about the 27" day of August, 2019, the Plaintiff Katherine Leigh :

Reichard was a business invitee to Defendant’s store in Tulsa, Oklahoma, in the Tulsa

Hills area near 71* Street and Highway 75.

EXHIBIT Page |

JEF/epg 12 August 2026
\\PFH-VM-DC\Company\Clents\OPEN\Liz\CLIENT FILES\Reichard, Katherine Leigh 19-0424\Petition. wpd

1

 
Case 4:21-cv-00038-CVE-CDL Document 2-1 Filed in USDC ND/OK on 02/02/21 Page 2 of 3
7 e @
i

At that time and at that place the Plaintiff Katherine Leigh Reichard suffered a
severe fall which has resulted in permanent injuries that have prevented her from
transacting her business, and forced her to expend large sums of money in an effort to
effect a cure to her injuries, which injuries are serious and painful in their nature.

The fall suffered by the Plaintiff was caused by a defect or a condition known to
the Defendant on Defendant’s premises.

Plaintiff's injuries were directly caused by the Defendant’s failure to exercise due
care to warn this Plaintiff of the defect or condition, which defect was not obvious or
plainly visible, and of which the Plaintiff was wholly unaware and which the Plaintiff
could not participate in the exercise of ordinary care, have discovered.

IV

That at the time of the negligence of the Defendant and the resulting injuries to
the Plaintiff, Katherine Leigh Reichard, was 27 years of age with a normal life
expectancy of 55 years according to the United States Life Tables.

COUNT TWO
COMES NOW, the Plaintiff, William Reichard, and adopts all allegations

heretofore made in Count One as if fully set forth herein.

Vv

That at all times material herein the Plaintiff William Reichard was the loving and
lawfully married husband of the Plaintiff Katherine Leigh Reichard. As a result of the fall
described herein this Plaintiff has suffered a loss of companionship, society, and

consortium.

JEF/epg 12 August 2020 Pp 2
\\FFH-VM-DC\Company\Clients\OPEN\Liz\CLIENT FILES\Reichard, Katherine Leigh 19-0424\Petition.xpd age
Case 4:21-cv-00038-CVE-CDL Document 2-1 Filed in USDC ND/OK on 02/02/21 Page 3 of 3
’ Y @ e

WHEREFORE, premises considered, Plaintiffs, and each of them, do pray for
judgment against the Defendant in a sum in excess of $10,000, together with interest
thereon, all costs of this action, and for such other relief to which they may be entitled.

Respectfully submitted,

FRASIER, FRASIER & HICKMAN, LLP

Wow IG QAtor.

Jamgs E. Frasfer, OBA#3108
nk W Frasier, OBA#17864

George Miles, OBA#11433

1700 Southwest Boulevard

Tulsa, Oklahoma 74107

918/584-4724

PAX No.: 918/583-5637

E-mail: frasier@tulsa.com

JEF/epg 12 August 2620 P e 3
\\FFH-VM-DC\ Company \Clients\OPEN\U2\ CLIENT FILES\ Reichard, Katherine Leigh 18-0424\Petition.wpd ag
